                               Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 1 of 7



                       1    WELTIN, STREB, & WELTIN, LLP
                            Philip R. Weltin, Esq. (SBN 46141)
                       2    Michael Villeggiante, Esq. (SBN 284860)
                            1432 Martin Luther King Jr. Way
                       3    Oakland, California 94612
                            Tel. (510) 251-6060
                       4    Fax (510) 251-6040
                            pweltin@weltinlaw.com
                       5    mvilleggiante@weltinlaw.com

                       6    Attorneys for Plaintiff
                            GREGORY CARASSCO
                       7
                          COX, WOOTTON, LERNER,
                       8  GRIFFIN & HANSEN, LLP
                          Terence S. Cox (SBN 076142)
                       9 Max L. Kelley (SBN 205943)
                          900 Front Street, Suite 350
                       10 San Francisco, CA 94111
                          Tel. 415-438-4600
                       11 Fax 415-438-4601
                          tcox@cwlfirm.com
                       12 mkelley@cwlfirm.com

                       13 Attorneys for Defendant
                          MOLAM Legacy, Inc. (erroneously sued as
                       14 MOL (AMERICA), INC.

                       15

                       16                        IN THE UNITED STATES DISTRICT COURT

                       17                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                       18

                       19      GREGORY CARRASCO,                            )   Case No.: 3:19-cv-05562
                                                                            )
                       20                             Plaintiff,            )   JOINT CASE MANAGEMENT
                                                                            )   STATEMENT & [PROPOSED]
                       21             v.                                    )   ORDER
                                                                            )
                       22      MOL (AMERICA), INC.; OCEAN                   )
                               NETWORK EXPRESS (NORTH                       )
                       23      AMERICA) INC.; DOES 1-40,                    )   Date: February 6, 2020
                                                                            )   Time: 1:30 p.m.
                       24                             Defendants.           )   Courtroom F, 15th Floor
                                                                            )   Hon. Jacqueline Scott Corley
                       25                                                   )
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26     ///
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27     ///
   FAX: 415-438-4601


                       28     ///
 JPIA.Carrasco /4914



                                                                      -1-                                 Case No.: 3:19-cv-05562
                              JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                            Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 2 of 7



                       1            The parties to the above-entitled action jointly submit this JOINT CASE

                       2    MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order

                       3    for All Judges of the Northern District of California and Civil Local Rule 16-9.

                       4    1. Jurisdiction & Service

                       5            The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

                       6    1332 (diversity), 28 U.S.C. §§ 1331 (federal question), 1333 (admiralty/maritime), and 46

                       7    U.S.C. § 30101 (admiralty/maritime), as this lawsuit arises from an personal injury claim

                       8    allegedly occurring on land and caused by a vessel in navigable waters, involves diverse

                       9    defendants, and involves a matter in controversy in excess of $75,000.

                       10           Defendant MOLAM Legacy, Inc. (“Molam”) (erroneously served as “MOL

                       11   (America), Inc.”) has been served and has answered. Defendant Ocean Network Express

                       12   (North America) Inc. has been voluntarily dismissed without prejudice under F.R.C.P.

                       13   41(a)(1)(A).

                       14   2. Facts

                       15           This case arises from a September 20, 2016 accident. Plaintiff asserts that on that

                       16   day, he was assigned to work as a “linesman” in the course of his regular duties as a

                       17   longshoreman. Linesmen are tasked with tying ships up to a dock upon their arrival, and

                       18   untying ships from a dock prior to their departure. While Plaintiff tying up the MOL

                       19   Prosperity to a dock at the Port of Oakland, the ship pulled back on the line being used by

                       20   Plaintiff, injuring him. Plaintiff’s injuries include injuries to his back, right shoulder, and

                       21   groin. His damages include past and future medical expenses, past and future wage losses,

                       22   lost earning capacity, and general damages.

                       23           Defendant Molam contends it was not the owner or otherwise legally in control or

                       24   possession of the MOL Prosperity at the time of Plaintiff’s injury. Molam also disputes the

                       25   Plaintiff’s factual assertions regarding the events and circumstances surrounding and
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26   encompassing the alleged incident.
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27   ///
   FAX: 415-438-4601


                       28   ///
 JPIA.Carrasco /4914



                                                                          -2-                                Case No.: 3:19-cv-05562
                            JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                            Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 3 of 7



                       1    3. Legal Issues

                       2             Plaintiff expects no disputed legal issues, except perhaps as to Defendant’s duty to

                       3    Plaintiff, as the complaint is brought on a negligence theory.

                       4             Defendant anticipates legal issues regarding (1) its status as a proper vessel owner

                       5    defendant, and (2) the legal duties owed to the Plaintiff.

                       6    4. Motions

                       7             There are no pending motions. Plaintiff does not anticipate any motions at this time.

                       8    Defendant expects to file a motion for summary judgment based on its non-ownership of the

                       9    vessel and lack of any operational control over it.

                       10   5. Amendment of Pleadings

                       11            Plaintiff may need to amend the complaint should discovery indicate that an entity

                       12   that is not a party to this litigation owned or controlled the MOL Prosperity at the time

                       13   Plaintiff was injured. Plaintiff is unable to propose a specific date for the deadline for the

                       14   amendment of pleadings at this time, but estimates that at least one round of discovery will

                       15   be necessary to determine whether the proper parties have been named. As such, Plaintiff

                       16   proposes a deadline in approximately June of 2020. Defendant does not anticipate

                       17   amending any pleadings at this time

                       18   6. Evidence Preservation
                       19            The parties have reviewed the Court’s ESI Guidelines and taken reasonable and

                       20   appropriate steps to preserve evidence relevant to the issues reasonably evident in this

                       21   action. The parties will meet and confer regarding any electronic discovery issues that may

                       22   arise.

                       23   7. Disclosures
                       24            The parties have exchanged their respective Initial Disclosures.

                       25   8. Discovery
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26            Other than the exchange of initial disclosures, no discovery has been completed to
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27   date. The parties do not expect to request any changes in the timing, form or requirement for
   FAX: 415-438-4601


                       28   disclosures under Rule 26(a). The parties anticipate exchanging written discovery including
 JPIA.Carrasco /4914



                                                                          -3-                               Case No.: 3:19-cv-05562
                            JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                            Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 4 of 7



                       1    interrogatories, requests for admission, document requests, depositions of percipient and

                       2    other relevant witnesses relating to the accident and Plaintiff’s damages, expert discovery

                       3    and depositions, and subpoenas to third parties as necessary. Defendant may also request a

                       4    defense medical examination.

                       5           The parties are amenable to considering a stipulated discovery plan and are currently

                       6    unaware of any potential issues regarding claims of privilege or protection of trial

                       7    preparation materials, changes to the limitations on discovery imposed by the Federal Rules,

                       8    or need for additional orders under Rule 26(c) or Rule 16(b) or (c).

                       9    9. Class Actions
                       10          Not applicable.

                       11   10. Related Cases
                       12          Not applicable.

                       13   11. Relief
                       14          Plaintiff seeks an award of past and future loss of earnings and earning capacity,

                       15   past and future medical expenses, and mental and physical pain and suffering, all in

                       16   amounts that have yet to be calculated, and prejudgment interest on same.

                       17   12. Settlement and ADR
                       18          The parties are amenable to mediation.

                       19   13. Consent to Magistrate Judge For All Purposes

                       20          The parties have consented to a magistrate judge for all purposes.

                       21   14. Other References

                       22          Not applicable.

                       23   15. Narrowing of Issues

                       24          The parties are not yet aware of factual or legal issues which may be narrowed.

                       25   16. Expedited Trial Procedure
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26          The parties are not yet able to comment on whether this matter is suitable for an
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27   expedited trial procedure.
   FAX: 415-438-4601


                       28   ///
 JPIA.Carrasco /4914



                                                                        -4-                               Case No.: 3:19-cv-05562
                            JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                            Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 5 of 7



                       1    17. Scheduling

                       2           Plaintiff proposes a deadline to amend the pleadings for roughly June of 2020, as

                       3    well as the following discovery deadlines:

                       4           Non-Expert Discovery Cutoff 90 days before trial
                       5           Expert Discovery Cutoff 45 days before trial
                                   Hearing on Dispositive Motions 30 days before trial
                       6
                                   Pretrial Conference 30 days before trial
                       7

                       8           Defendant agrees generally with the Plaintiff’s proposed deadlines and propose the

                       9    Court set a trial date in 12 months.

                       10   18. Trial

                       11          Plaintiff has demanded a jury trial and estimates a trial will take 4-7 days.

                       12   Preliminarily, Defendant believes a trial will take 5 – 10 days.

                       13   19. Disclosure of Non-party Interested Entities or Persons

                       14          The parties are not currently aware of any non-party interested entities or persons,

                       15   but note there is a lien asserted by Signal Mutual Indemnity Association in connection with

                       16   Plaintiff’s parallel workers’ compensation claim under the Longshore and Harbor Workers’

                       17   Compensation Act.

                       18   20. Professional Conduct

                       19          The parties’ attorneys have reviewed the Guidelines for Professional Conduct for the

                       20   Northern District of California.

                       21   ///

                       22

                       23   ///

                       24

                       25   ///
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27   ///
   FAX: 415-438-4601


                       28
 JPIA.Carrasco /4914



                                                                         -5-                              Case No.: 3:19-cv-05562
                            JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                            Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 6 of 7



                       1    21. Other

                       2          None at this time.

                       3

                       4

                       5

                       6
                            Dated: January 29, 2020             WELTIN, STREB, & WELTIN, LLP
                       7                                        Attorneys for Plaintiff
                                                                GREGORY CARASSCO
                       8

                       9
                                                            By: ___/Michael Villeggiante________
                       10                                             Philip R. Weltin
                                                                      Michael Villeggiante
                       11

                       12

                       13

                       14   Dated: January 30, 2020             COX, WOOTTON, LERNER,
                                                                GRIFFIN & HANSEN, LLP
                       15                                       Attorneys for Defendant
                                                                MOLAM Legacy, Inc.
                       16

                       17
                                                            By: ___/s/ Max L. Kelley_________
                       18                                              Terence S. Cox
                                                                       Max L. Kelley
                       19

                       20

                       21

                       22

                       23

                       24

                       25
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27
   FAX: 415-438-4601


                       28
 JPIA.Carrasco /4914



                                                              -6-                           Case No.: 3:19-cv-05562
                            JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                              Case 3:19-cv-05562-JSC Document 20 Filed 01/30/20 Page 7 of 7



                       1                                  CASE MANAGEMENT ORDER

                       2     The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

                       3     approved as the Case Management Order for this case and all parties shall comply with its

                       4     provisions. [In addition, the Court makes the further orders stated below:]

                       5

                       6

                       7     IT IS SO ORDERED.
                       8    Dated:
                       9                                                 UNITED STATES DISTRICT/MAGISTRATE
                                                                                       JUDGE
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                       26
  900 FRONT STREET
       SUITE 350
 SAN FRANCISCO, CA
         94105
   TEL: 415-438-4600
                       27
   FAX: 415-438-4601


                       28
 JPIA.Carrasco /4914



                                                                         -7-                               Case No.: 3:19-cv-05562
                             JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
